Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (US 20040065255).
Regarding claim 1. Yang teaches in Fig. 1 a multi-zone process kit, comprising: a body (proc chamber 20 [0023]) having a plurality of deposition zones (fig. 1, can be defined as two central zones between outermost 125, having only precursors A,B, one with 3 inlets/other w 4) formed in the body (fig. 1), wherein the body is formed of two portions coupled together (eg. right and left sides connected to form said 20 fig. 1) to form a passage adapted for passing a fiber tow substrate along a direction of movement of the tow (20 encloses a linear chamber passage to pass a movable tray continuously through; it is noted the fiber tow substrate is not an apparatus structure, MPEP 2115 and relates to intended use MPEP 2114; the continuous path is capable of allowing passage of an extended fiber cloth continuously across the zones of the linear chamber); one or more gas injection conduits (the connected manifold/gas piping of A, B, P fig. 1) fluidly coupled to a first side of each of the plurality of deposition zones via a plurality of gas inlets (coupled to left side of said zones via inlets 125 135 145 fig. 1); an exhaust conduit (pump line/system 150 [0031]) fluidly coupled to a second side of each of the plurality of deposition zones (right side, fig. 1), opposite the first side (fig. 1), via a plurality of exhaust apertures (155 vac ports 0031) formed in the second side of each of the plurality of deposition zones (fig. 1); and a multi-zone heater (heat lamps etc heating the surface of shuttle 60 [0027]; it is noted the heating surface of 60 can be divided into a plurality of heating zones) having a plurality of heating zones (as discussed), wherein one or more of the 
Regarding claim 3. Yang teaches the multi-zone process kit of claim 1, further comprising: a plurality of purge zones (outer edge zones with 125 connected to Purge) correspondingly disposed adjacent to the plurality of deposition zones (they surround said central dep zones fig. 1).
Regarding claim 6. Yang teaches the multi-zone process kit of claim 1, wherein the plurality of gas inlets are divided into one or more zones (each of the gas inlets is a zone).
Regarding claim 7. Yang teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas perpendicular to a direction of tow of a fiber tow substrate (fig. 1, cross flow across the linear path of travel).
Regarding claim 21. Yang teaches the multi-zone process kit of claim 1, wherein, within each deposition zone, the one or more gas injection conduits and the plurality of exhaust apertures are positioned on opposite sides of the passage (as disc, see fig. 1) such that the fiber tow substrate can move between the one or more gas injection conduits and the plurality of exhaust apertures (fig. 1, the direction of travel is between the gas injection manifolds and vacuum ports).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 6, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yang (US 20040065255).
Regarding claim 1, He teaches in all the Figures a multi-zone process kit, comprising: a body (reactor 100 [0036]) having a plurality of deposition zones formed in the body (Fig. 1c showing at least two zones/stations [0037]), wherein the body is formed of two portions coupled together to form a 
Regarding claim 3, He in view of Yang teaches the multi-zone process kit of claim 1, further comprising: a plurality of purge zones (the area under 500 and 800, each of which can be further split into arbitrary zones, for isolating or exhausting, which purge away gas either by blowing it away or sucking it 
Regarding claim 5, He in view of Yang teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits are encapsulated in a cooled shroud (the walls of 700 are capable of being cooled by removing heat via a heat exchanger [0136]).  
Regarding claim 6, He in view of Yang teaches the multi-zone process kit of claim 1, wherein the plurality of gas inlets are divided into one or more zones (e.g. the openings of the channels and tubes in 700, Fig. 7d can be grouped into arbitrary sub zones across the face of 700).  
Regarding claim 8, He in view of Yang teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas parallel to a direction of tow of a fiber tow substrate (Fig. 1c 800 is in the longitudinal direction relative to 700, therefore 700 is capable of flowing gas in the length direction to 800 which is parallel to the substrate movement direction).  
Regarding claim 16, He in view of Yang teaches the multi-zone process kit of claim 3, wherein at least one of: the one or more gas injection conduits are encapsulated in a cooled shroud; or the plurality of gas inlets are divided into one or more zones (see claims 5, 6).  
Regarding claim 17, He in view of Yang teaches the multi-zone process kit of claim 3, wherein the one or more gas injection conduits and the exhaust conduit are configured to either: flow gas perpendicular to a direction of tow of a fiber tow substrate; or flow gas parallel to a direction of tow of a fiber tow substrate (the latter, see claim 8).  
Claim 9, 11, 13, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229), Yang (US 20040065255) as applied to claim 1 and further in view of Yoshino (US 6273955).
 	Regarding claim 9, He and Yang teaches a multi-zone process kit as described in claim 1, but does not teach a deposition chamber, comprising: a chamber body having an interior volume; a plurality of posts coupled to the chamber body and extending into the interior volume; and the multi-zone process kit as described in claim 1 disposed within the interior volume; however Yoshino teaches in Figs. 2, 4, 5, 7 a chamber body (vacuum vessel 101/201/251/401, det desc para. 32, 12, 20, 54) having an interior 
Regarding claim 11, He in view of Yang, Yoshino teaches the deposition chamber of claim 9, wherein the multi-zone process kit further comprises: a plurality of purge zones correspondingly disposed adjacent to the plurality of deposition zones (see claim 3).  
Regarding claim 13, He in view of Yang, Yoshino teaches the deposition chamber of claim 9, wherein the plurality of gas inlets are divided into one or more zones (claim 6).  
Regarding claim 15, He in view of Yang, Yoshino teaches the deposition chamber of claim 13, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas parallel to a direction of tow of a fiber tow substrate (claim 8). 
Regarding claim 20. He in view of Yang, Yoshino teaches the deposition chamber of claim 9, wherein the deposition chamber is configured as a continuous chemical vapor deposition (CVD) chamber (as discussed prev in claim 1 also see fig. 9 He) used to deposit materials on the fiber tow substrate (see claim 1, this is related to substrate and intended usage), but does not further teach comprising: a despool .
Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229), Yang (US 20040065255) in view of Yoshino (US 6273955) applied to claim 9 further in view of Ma (US 20070119370).
Regarding claim 10, He in view of Yang, Yoshino teaches the deposition chamber of claim 9, but does not teach wherein the plurality of features are slots configured to allow thermal expansion of the multi-zone process kit in a direction parallel to a direction of tow of a fiber tow substrate, however Ma teaches in [0056] slots (slots) configured to allow thermal expansion of the multi-zone process kit in a direction parallel to a direction of tow of a fiber tow substrate (the slots are in the transverse direction/left right, Fig. 1b hence would allow leeway parallel to the substrate movement direction/left to right in He); it would be obvious to those skilled in the art at invention time to modify He in order to allow better alignment when fitting in external structures/posts [0056].
Regarding claim 19, He in view of Yang, Yoshino and Ma teaches the deposition chamber of claim 10, wherein the plurality of gas inlets are divided into one or more zones (see claim 6).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) and Yang (US 20040065255) as applied to claim 1 and further in view of Arami (US 20070095289).
Regarding claim 4, He and Yang teaches the multi-zone process kit of claim 1, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz, however Arami teaches in [0061] using quartz for gas pipes; it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061]  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229), Yang (US 20040065255) in view of Yoshino (US 6273955) applied to claim 9 further in view of Arami (US 20070095289).
Regarding claim 12, He in view of Yang, Yoshino teaches the deposition chamber of claim 9, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz; however Arami teaches it as in claim 4, and it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061]  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yang (US 20040065255), Yoshino (US 6273955) and Ma (US 20070119370) applied to claim 10 further in view of Arami (US 20070095289).
Regarding claim 18, He in view of Yang, Yoshino and Ma teaches the deposition chamber of claim 10, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz; however Arami teaches it as in claim 4, and it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061] 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered in view of the amendments and the previous grounds are withdrawn and replaced with new grounds of rejection as necessitated by the amendments and discussed in further detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718